Citation Nr: 9929224	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
December 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case in September 1997, and following 
completion of the requested development, the case was 
returned to the Board for further appellate review of the 
issue listed on the title page.

The appellant testified before the undersigned Member of the 
Board at a personal hearing held on June 20, 1997.  The 
transcript of that hearing is of record.


FINDING OF FACT

The appellant has presented no competent medical evidence 
showing the presence of a chronic disability of the right 
knee during his period of active military service or showing 
a nexus between treatment and diagnosis of a locked right 
knee injury sustained playing football in service in 1988 and 
complaints and medical findings of recurrent right knee pain 
noted after service on a June 1995 VA examination.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The appellant filed his original claim seeking VA disability 
compensation benefits for a number of disabilities in 
December 1994.  Although he did not specifically claim 
entitlement to service connection for a right knee disorder, 
service connection for a right knee disorder was denied by 
the RO's rating decision of November 1995 based on the 
results of his June 1995 VA examination.  On that 
examination, it was noted that the appellant complained of 
right knee pain for the past year and he related at that time 
to an injury sustained in service.  Specifically, he stated 
that he fell down on his right knee while performing airborne 
training exercises (jumping from an elevated platform in 
which a man was supposed to catch him, but didn't).  
Clinically, he had some mild effusion in the right knee 
compared to the left (40 centimeters circumference of the 
right knee vs. 38 centimeters on the left) and it was noted 
that he had a slight limp favoring the right leg and pain 
with standing and applying pressure on the right knee.  Based 
on these complaints and clinical test results, he was given a 
working diagnosis of a right knee injury in 1987 with 
questionable effusion of the right knee joint, and although 
degenerative joint disease was suspected, the report of his 
right knee x-rays taken in conjunction with the examination 
showed a normal right knee with no bony or soft tissue 
abnormalities.

Service medical records obtained as a result of the Board's 
September 1997 remand included a report that noted a medical 
history of the appellant sustaining a tricked or locked right 
knee injury while playing football in 1988.  He was treated 
with physical therapy for one month and prescribed Motrin.  
There are no records which specifically detail any treatment 
for the aforementioned airborne training injury.  However, 
other than the medical history report cited above of the 1988 
injury, his service medical records, including his discharge 
physical examination of August 1993, do not contain any 
additional complaints, clinical findings or diagnoses for the 
claimed right knee disorder.  Of record is an undated report 
of a five-year physical examination that noted that he 
complained of bilateral knee crepitus, but no related 
abnormalities of the right knee were noted on the clinical 
portion of the that examination.  Moreover, the Board 
observes that numerous other service medical records 
detailing treatment for unrelated conditions, including 
bunion problems with both feet, contain no references to any 
ongoing problems with his right knee, including any specific 
follow-up care for the 1988 football injury.  In addition, 
the Board observes that an August 1990 physical examination 
report reflects that he had no complaints or clinical 
abnormalities involving the lower extremities.

In light of the Board's remand, there does not appear to be 
any additional service medical records.  There are no medical 
records dated in the post service period showing treatment 
for ongoing problems with the right knee as well.

When these findings are read together with the balance of the 
evidence, the Board finds that the appellant has presented no 
competent medical evidence showing the presence of a chronic 
disability of the right knee during his period of active 
military service or showing a nexus between treatment and 
diagnosis of a locked right knee injury sustained playing 
football in service in 1988 and complaints and medical 
findings of recurrent right knee pain noted after service on 
a June 1995 VA examination.  Whether certain symptoms or 
clinical findings can be said with any degree of medical 
certainty to be early manifestations of a disability first 
diagnosed after service is a medical question requiring 
medical evidence for its resolution.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Hence, in this case, there is no competent medical evidence 
linking the appellant's right knee pain complaints noted at 
the time of the June 1995 VA examination to any specific 
disease process or injury in service.  With respect to the 
appellant's contentions, the Board does not dispute his claim 
that he sustained an injury to his right knee in service in 
1987 or 1988; however, the fact that he may have hurt his 
knee in service is not by itself sufficient to well ground 
the claim.  As alluded to above, the medical evidence of 
record does not competently link a chronic disability of the 
right knee to any event or incident of his military service.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for a right knee disorder 
plausible.  Caluza, 7 Vet. App. at 498.  Regarding the second 
element of a well-grounded claim, the Court has stated that 
showing either a chronic disease in service or continuity of 
symptomatology after service requires a medical opinion to 
connect a veteran's current complaints with an injury or 
disease sustained in service.  Savage, 10 Vet. App. at 497-
98.  In this case, there is neither evidence of a chronic 
disability of the right knee shown in service, nor is there 
medical evidence showing continuity of related symptomatology 
after service.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board has considered the appellant's contentions and 
hearing testimony on appeal, however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions will not 
support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent based on medical training and 
professional status to render a medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, No. 96-1517 (U. S. 
Vet. App. July 14, 1999) (if a well-grounded claim has not 
been submitted, there is no duty on the part of VA to assist 
in the claim's full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for a right knee disorder.  Nothing in the 
record suggests the existence of any additional evidence that 
might well ground this claim, particularly, in light of the 
fact that the discharge physical examination of August 1993 
was made part of the appellate record as well as additional 
treatment and hospital records from service all of which 
showed no further treatment for a right knee injury sustained 
with the first couple of years of the appellant's 8-year 
military service career.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown nor contended 
that additional relevant evidence exists that has not already 
been associated with the claims file.

As detailed above, all of the appellant's service medical 
records which are known to be available have been associated 
with the claims file and it is not alleged or inferred by the 
balance of the evidence that additional post service medical 
records relating to his right knee are available but which 
have not been obtained and associated with the file.

Accordingly, the Board must deny the appellant's claim of 
service connection for a right knee disorder as not well 
grounded.  See Edenfield v. Brown, 8 Vet. App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Entitlement to service connection for a right knee disorder 
is denied, as the claim is not well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

